DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/581,918, filed on 10/20/2009.
Patent Prosecution Highway (PPH)
This application has status under the Patent Highway Prosecution (PPH) program granted on 5/28/2021.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. A Notice of Allowance (NOA) is issued herewith.
Claim Status
Claims 2 and 6 are currently pending. Claims 2 and 6 were previously amended; and claims 1 and 3-5 were previously canceled. No new claims have been added.

Allowable Subject Matter
Claims 2 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re each of claims 2 and 6, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein, in a top view, a first conductive layer, a second conductive layer, and a third conductive layer are arranged so that the first conductive layer having a function of the gate of the first transistor is electrically connected to the third conductive layer having a function of a gate of the second transistor, through the second conductive layer which has functions of one of a source and a drain of the third transistor, one of a source and a drain of the fourth transistor, and one of a source and a drain of the seventh transistor, and wherein the second transistor comprises a channel formation region which is over and overlap with the third conductive layer, in combination with the additionally claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892